Case 20-11258-amc        Doc 22   Filed 07/01/20 Entered 07/01/20 16:40:32            Desc Main
                                  Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                       :
                                                :
            April R. Wescott                    :       Case No.: 20-11258(AMC)
                                                :
            Debtor(s)                           :       Chapter 13


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
             STAY FILED BY DEUTSCHE BANK NATIONAL TRUST COMPANY, et al.


            COMES NOW, Debtor, April R. Wescott, hereinafter referred to as “Debtor,” by and
   through their undersigned Counsel, Brad J. Sadek, Esquire, and in response to the Motion for
   Relief filed by Deutsche Bank National Trust Company, “Movant”, and hereby avers the
   following:

            1.     Admitted.

            2.     Admitted.

            3.     Admitted.

            4.     Denied.

            5.     Admitted.

            6.     Admitted.

            7.     Denied. By way of further response, on or about March 16, 2020, Debtor sent a
                   certified check to the Movant for the amount of $1,800.00. That certified check
                   was then returned to the Debtor and received on April 24, 2020. Additionally,
                   on or about May 22, 2020, the Debtor sent another certified check to the
                   Movant in the amount of $2,468.36 which was not returned. Lastly, on or about
                   June 16, 2020, the Debtor sent a certified check in the amount of $617.00 to
                   the Movant and that check was not returned.

            8.     Denied.

            9.     Denied.
Case 20-11258-amc        Doc 22   Filed 07/01/20 Entered 07/01/20 16:40:32    Desc Main
                                  Document     Page 2 of 2



          10.    Denied.

          11.    Denied.

          12.    Denied.


          WHEREFORE, based on the aforementioned, Movant shall be denied an Order
   modifying the Automatic Stay under Bankruptcy Code Section 362.



                                                   Respectfully submitted,

   Dated: July 1, 2020                             /s/ Brad J. Sadek, Esq.
                                                   Brad J. Sadek, Esq.
                                                   Attorney for the Debtor
                                                   Sadek & Cooper
                                                   1315 Walnut Street, #502
                                                   Philadelphia, PA 19107
                                                   (215) 545-0008
